On Motion for Rehearing.
Appellant has filed a lengthy motion for rehearing which we have carefully considered. He has raised a great many technical questions and presented them with great ingenuity and ability. But, brushing aside all immaterial matters, the case turns on the question of injury, and as the record shows conclusively that appellant sustained no injury by reason of the admitted conversion, the trial judge properly denied him any recovery. We therefore adhere to the judgment of affirmance.
Motion denied.